Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed AMENDMENTS/REMARKS
Applicant's amendments/remarks received on 01/04/2021 have been entered. 
Independent claims 1, and 9 have been amended.
Claims 1-5, and 7-9 remained pending.  
Examiner refers to the action below.

Examiner Notes 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-5, and 7-9 are found to be allowable over the prior of records, as the Examiner 

       The prior arts of records, namely Sakata in view of  Roberts, and further in view of Ferlitsch (all previously cited), in the last rejection also do not appear to teach as amended said apparatus which has a receiving unit for receiving a print request. A printing unit processes the print request received by the receiving unit to print an image on a sheet. A sheet discharge tray discharges the sheet on the image printed by the printing unit. A control unit causes the printing unit to discharge an insertion sheet from the sheet on which an image is printed by processing the print request to the sheet discharge tray before causing the printing unit to process a first 

       Furthermore, claims 1-5, and 7-9 are found to be allowable for the reasons stated in applicant remarks/arguments corresponding to pages 6-10 of the response filed on 01/04/2021.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
2/12/2021